     Case 4:15-cr-00263 Document 180 Filed on 12/09/19 in TXSD Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
      versus                                     §    CRIMINAL DOCKET 4:15-CR-263-01
                                                 §        JUDGE LYNN HUGHES
ASHER KHAN                                       §

                         NOTICE OF DEFENDANT’S INTERVIEW

TO THE HONORABLE LYNN HUGHES:

1.     Asher Khan provides the Court with the following internet address which contains Khan’s

recent interview by the podcast, “Our Voices Matter.” The interview1 is yet another effort Khan has

made to dissuade other young men from making the grievous error of believing the online

propaganda of extremist groups.

2.     The interview is available at:

https://www.youtube.com/watch?v=ulbyKZREEtE

3.     Neither Khan nor his counsel were involved in the drfating of the promotional language for

the podcast, which states:

       “I know how much this ruined my life. The last thing I want is for someone to go
       down the same road.” That is why Asher Khan agreed to this interview, during
       which he lays bare his soul. His is a cautionary tale for anyone in search of purpose
       and a sense of belonging, especially a young person still in the formative years, who
       can easily be guided down a road from which there might be no return.

       As a teenager Asher tried to navigate between two cultures, his sense of isolation and
       longing for true connection made him a perfect target for those espousing extremist
       ideology. He stopped thinking for himself, acted impulsively and ended up behind
       bars. His life is forever changed -- his purpose now to salvage what he can of the life
       he still dreams of living, and helping others learn from his mistakes.



       1
        The podcast series is produced by former KPRC-TV anchorwoman Linda Lorelle, who
also conducted the interview with Khan.
Case 4:15-cr-00263 Document 180 Filed on 12/09/19 in TXSD Page 2 of 2



 At the time of this interview in November of 2019, Asher was in the midst of finals
 at the University of Houston, one semester shy of completing his undergraduate
 degree in Mechanical Engineering and Technology. He faces the prospect of
 additional prison time. He is 25 years old. If you or someone you know is feeling
 isolated, depressed and in search of purpose and community, please -- listen to
 Asher's story -- and then reach out for help.


                                              Respectfully submitted,

                                              /s/ David Adler
                                              _________________________
                                              David Adler
                                              State Bar of Texas 00923150
                                              6750 West Loop South
                                              Suite 120
                                              Bellaire (Houston), Texas 77401
                                              (713) 666-7576
                                              (713) 665-7070 (Fax)

                                              Attorney for Defendant,
                                              Asher Khan

                           CERTIFICATE OF SERVICE

 A copy of this pleading was provided to the government via e-mail on December 9, 2019.

                                              /s/ David Adler
                                              _________________________
                                              David Adler




                                         2
